*851ORDER
PER CURIAM.
Movant, Otis Spencer, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. We previously affirmed Movant’s conviction for forcible rape in violation of section 566.030, RSMo 2000. State v. Spencer, 62 S.W.3d 623 (Mo.App.E.D.2001). He now contends the motion court clearly erred in denying his claim that the sentencing court punished him for exercising his constitutional right to trial.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).